


EXHIBIT 10-B


Amendment, dated July 14, 2011, to the
Colgate-Palmolive Company 2005 Employee Stock Option Plan


At a meeting held on July 14, 2011, the Board of Directors of Colgate-Palmolive
Company determined to amend the Colgate-Palmolive Company 2005 Employee Stock
Option Plan to modify certain provisions to contemplate the administration of
equity awards by third party service providers and to allow for the electronic
delivery of documents, and approved the following resolutions:
RESOLVED, that Section 5(b) of the Plan be and hereby is amended so that as
amended it shall read in full as follows:
(b) Award Agreements. Awards shall be evidenced by award agreements, the terms
and provisions of which may differ. An award agreement for a Stock Option shall
indicate on its face whether it is intended to be an agreement for an Incentive
Stock Option or a Nonqualified Stock Option. The grant of an Award shall occur
on the date the Committee, by resolution, selects an individual to be a
Participant in any grant of an Award, determines the number of shares of Common
Stock to be subject to such Award to be granted to such individual and specifies
the terms and provisions of the Award. The Participant shall be notified of any
grant of an Award, and an award agreement or agreements shall be delivered to
the Participant. Such agreement or agreements shall become effective upon the
Participant's acceptance of the terms and conditions contained in the agreement.
; and be it further
    RESOLVED, that Section 5(c)(4) of the Plan be and hereby is amended so that
as amended it shall read in full as follows:
(4) Method of Exercise. (i) Subject to the provisions of this Section 5, Stock
Options and Free-Standing SARs may be exercised, in whole or in part, at any
time during the applicable award term by providing notice of exercise specifying
the number of shares of Common Stock as to which the Stock Option or
Free-Standing SAR is being exercised. Such notice shall be provided in a form
and manner acceptable to the Company.
(ii) In the case of an exercise of a Stock Option, such notice shall be
accompanied by payment in full of the purchase price by certified or bank check
or such other instrument or form of payment as the Company may accept. Unless
otherwise determined by the Committee, such payment may also be made in full or
in part in the form of unrestricted Common Stock (by delivery of the shares or
attestation) already owned by the Participant of the same class as the Common
Stock subject to the Stock Option (based on the Fair Market Value of the Common
Stock on the date the Stock Option is exercised); provided, however, that, in
the case of an Incentive Stock Option, the right to make payment in the form of
already owned shares of Common Stock may be authorized only at the time the
Stock Option is granted.
To the extent permitted by applicable law, the Company may make loans to such
Participants as the Committee, in its discretion, may determine in connection
with the exercise of Stock Options in an amount up to the exercise price of the
Stock Option to be exercised plus any applicable withholding taxes. In no event
may any such loan exceed the Fair Market Value, at the date of exercise, of the
shares covered by the Stock Option, or portion thereof, exercised by the
Participant. Such loans shall be subject to such terms and conditions as the
Committee shall determine. Every loan shall comply with all applicable laws,
regulations and rules of the Federal Reserve Board and any other governmental
agency having jurisdiction.
To the extent permitted by applicable law, unless otherwise determined by the
Committee, payment for any shares subject to a Stock Option may also be made by
delivering a notice of exercise in a form and manner acceptable to the Company,
together with irrevocable instructions to a broker to deliver promptly to the
Company the amount of sale or loan proceeds to pay the purchase price, and, if
requested, by the amount of any federal, state, local or foreign withholding
taxes. To facilitate the foregoing, the Company may, to the extent permitted by
applicable law, enter into agreements for coordinated procedures with one or
more brokerage firms.






--------------------------------------------------------------------------------




No shares of Common Stock shall be issued upon exercise of a Stock Option until
full payment therefor has been made. An optionee shall have all of the rights of
a shareholder of the Company holding the class or series of Common Stock that is
subject to such Stock Option (including, if applicable, the right to vote the
shares and the right to receive dividends), when the optionee has given written
notice of exercise, has paid in full for such shares and, if requested, has
given the representation described in Section 10(a).
; and be it further
RESOLVED, that the Plan be and hereby is amended so that as amended it shall
include a new Section 10(j) as follows:
(j) Electronic documents may be substituted for any written materials to be
delivered in connection with the Plan, including, without limitation, Plan and
Award documents, award agreements and notices of exercise.






